Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 15-17 and 19-21 (Group II) in the reply filed on 08 Nov 2022 is acknowledged.
Claims 1, 4, 7-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Nov 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout (US 2011/0221672).
	For claim 15, Osterhout discloses an actuator element for a hand-free switch system ([0257] facial actuation sensor), 
	said actuator element comprising a moveable portion ([0257] extension from the eyepiece earphone assembly 1504B) and 
	a switch ([0257] actuation sensor) having 
	a control element responsive to movement of said moveable portion to effect a change in an output of said switch ([0257] In embodiments, the facial actuation sensor may detect motions and interpret them as commands, or the raw signals may be sent to the eyepiece for interpretation. Commands may be commands for the control of eyepiece functions, controls associated with a cursor or pointer as provided as part of the display of content to the user, and the like.), 
	said switch configured positioned on a helmet ([0268] motion sensors such as accelerometers, gyros, or any other sensor described herein, may be mounted . . . in a helmet . . . . It would be obvious to a person with ordinary skill in the art to configure the actuation sensor of [0257] to be mounted on a helment as suggested in [0268]) so as to be worn adjacent an exterior of a wearer's face ([0257] on the face) and 
	activated/deactivated by movement of the moveable portion in response to flexing of muscles associated with the wearer's jaw ([0257] control of a cursor associated with displayed content to the user, may be enabled through the sensing of the motion of a facial feature, the tensing of a facial muscle, the clicking of the teeth, the motion of the jaw, and the like, of the user wearing the eyepiece through a facial actuation sensor 1502B.) and 
	being sealed against an environment in which the actuator element is located ([0375] In an embodiment, the eyepiece materials may be chosen to enable ruggedization.).


	For claim 16, Osterhout discloses the actuator element of claim 15 further including a haptic feedback element incorporated with said switch ([0251] The virtual mouse may also include actuators or other output type elements attached to the user's hand, such as for haptic feedback to the user through vibration, force, electrical impulse, temperature, and the like).


	For claim 17, Osterhout discloses the actuator element of claim 15 wherein the actuator element is integral to the helmet ([0268] Motion sensors may be integrated into the eyepiece, mounted on the user's head or in a head covering (e.g. hat, helmet) by wired or wireless connection to the eyepiece, and the like).


	For claim 19, Osterhout discloses the actuator element of claim 15 wherein the actuator element is attached to o the helmet ([0268] Motion sensors may be integrated into the eyepiece, mounted on the user's head or in a head covering (e.g. hat, helmet) by wired or wireless connection to the eyepiece, and the like).

	For claim 20, Osterhout discloses the actuator element of claim 1 5 further comprising a controller that includes a processor and a memory, said memory storing instructions for execution by the processor, wherein said instructions, when executed by said processor, cause said processor to recognize a first sequence of outputs from the switch as indicating one of a number of commands for operating a controlled element ([0257] For example, a user may click their teeth once or twice to indicate a single or double click, such as normally associated with the click of a computer mouse. In another example, the user may tense a facial muscle to indicate a command, such as a selection associated with the projected image.).

	For claim 21, Osterhout discloses the actuator element of claim 20, wherein the controlled element is a cursor of a computer system ([0257] For example, a user may click their teeth once or twice to indicate a single or double click, such as normally associated with the click of a computer mouse. In another example, the user may tense a facial muscle to indicate a command, such as a selection associated with the projected image.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McClanahan, John B.	US 20030202341 A1	Headset incorporating an integral light
Chang; Hsi-Ming	US 20150109769 A1	ANGLE-ADJUSTABLE LIGHTING DEVICE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485